     Case 2:20-cv-00121-PLM-MV ECF No. 10 filed 08/19/20 PageID.14 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION
                                         ______

EARVIN R. DAVIS,

                        Petitioner,                  Case No. 2:20-cv-121

v.                                                   Honorable Paul L. Maloney

CONNIE HORTON,

                        Respondent.
____________________________/

                                          JUDGMENT

                 In accordance with the opinion entered this day and the opinion issued July 15,

2020:

                 IT IS ORDERED that the Petitioner’s claim relating to the denial of parole is

DENIED WITH PREJUDICE under Rule 4 of the Rules Governing § 2254 Cases because it is

without merit.

                 IT IS FURTHER ORDERED that the remaining claim, regarding the COVID-19

virus, is DISMISSED WITHOUT PREJUDICE under Rule 4 of the Rules Governing § 2254

Cases for lack of exhaustion of available state-court remedies.



Dated:    August 19, 2020                           /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge
